Execution Version



SECOND AMENDMENT TO
SHAREHOLDER AGREEMENTS
This Second Amendment to Shareholder Agreements (this “Amendment”) is made as of
May 12, 2015 among Alon Assets, Inc., a Delaware corporation and successor by
merger to Alon USA Operating, Inc., a Delaware corporation (“Assets” and
collectively, the “Companies”), Alon USA Energy, Inc., a Delaware corporation
(“Alon Energy”), Jeff Morris (“Morris”) and Jeff Morris / IRA (the “IRA” and
together with Morris, each a “Shareholder” and together, the “Shareholders”).
WHEREAS, each Company and each Shareholder entered into the following
agreements, as appropriate: (i) Shareholder Agreement – Option Shares, dated as
of July 31, 2000, between Operating and Morris, as amended by that certain
Amendment to Shareholder Agreement – Option Shares, dated as of June 30, 2002,
(ii) Shareholder Agreement – Option Shares, dated as of July 31, 2000, between
Assets and Morris, as amended by that certain Amendment to Shareholder Agreement
– Option Shares, dated as of June 30, 2002, (iii) Shareholder Agreement – Owned
Shares, dated as of July 31, 2000, between Assets and the IRA, (iv) Shareholder
Agreement – Owned Shares, dated as of July 31, 2000, between Operating and the
IRA and (v) Amendment to Shareholder Agreements, dated June 20, 2012, between
Assets, Operating, Alon Energy, Morris and the IRA (the “First Amendment” and,
collectively, the “Shareholder Agreements”), which set forth the rights and
obligations of such Company and the Shareholders with respect to shares of
common stock of such Company to be acquired by such Shareholder pursuant to the
exercise of certain stock options (the “Shareholder Agreements”); and
WHEREAS, Alon Energy, the Companies and the Shareholders have agreed to certain
modifications to the Shareholder Agreements, as set forth herein; and
WHEREAS, Alon Energy, the indirect parent company of each Company, will benefit
from this Amendment and acknowledges and agrees to the terms set forth herein.
NOW, THEREFORE, the parties agree as follows:
1)
The definition of “Fair Market Value” set forth in Section 1 is hereby amended
and restated in its entirety as follows:

“Fair Market Value” of a share of the Company’s Capital Stock means, with
respect to any purchase or sale of shares of Capital Stock owned by a
Shareholder, shall be equivalent to the product of (a) the number of shares of
Alon Energy Common Stock into which such share of the Company’s Capital Stock
would be exchangeable in accordance with table set forth in the First Amendment,
multiplied by (b) the average Daily VWAP of the Alon Energy Common Stock as
calculated each day during the 15 consecutive Trading Day period ending
immediately prior to the date of determination.




--------------------------------------------------------------------------------




“Daily VWAP” of the Alon Energy Common Stock on any Trading Day means the per
share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page ALJ.N <EQUITY> VAP (or its equivalent successor if such
page is not available) in respect of the period from 9:30 a.m. to 4:00 p.m., New
York City time, on such Trading Day (or if such volume-weighted average price is
unavailable, the market value of one share of the Common Stock on such trading
day determined, using a volume-weighted average method to the extent
practicable, by a nationally recognized independent investment banking firm
retained for this purpose by Alon Energy). Daily VWAP will be determined without
regard to after-hours trading or any other trading outside of the regular
trading session.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
or executive order to close.
“Scheduled Trading Day” shall mean any day that is scheduled to be a Trading
Day. If the Alon Energy Common Stock is not so listed for trading or quotation
on or by any exchange or quotation system, Scheduled Trading Day means a
Business Day.
“Trading Day” shall mean a day during which trading in the Alon Energy Common
Stock generally occurs on The New York Stock Exchange or, if the Alon Energy
Common Stock is not listed on The New York Stock Exchange, the principal U.S.
national or regional securities exchange on which the Alon Energy Common Stock
is listed, admitted for trading or quoted or, if the Alon Energy Common Stock is
not so listed, admitted for trading or quoted, any Business Day. A Trading Day
only includes those days that have a scheduled closing time of 4:00 p.m. (New
York City time) or the then standard closing time for a regular full Trading Day
on the relevant exchange or trading system. For the avoidance of doubt, Trading
Day shall not include any Scheduled Trading Day with a scheduled closing time
earlier than the then standard closing time for a regular full Trading Day even
if such earlier closing time is the scheduled closing time for such day.
2)    Sections 4 and 5 of the Shareholder Agreements are hereby amended and
restated in their entirety as follows:
“4.    Call Option of the Company.
(a)    Initiation of Call Option. Beginning on the first date that the Morris is
no longer a director of Alon Energy or Alon USA Partners GP, LLC (the
“Separation Date”), the Company will have the right to accelerate the exchange
(“the “Call Right”) of any or all of the shares of the Capital Stock of the
Shareholders in accordance with the terms and conditions of this Section 4. The
Company’s Call Right may be exercised at any time within one year following the
Separation Date by delivering a written notice (the “Call Notice”) to the
Shareholders, which will set forth the Company’s irrevocable undertaking to
exchange the number of shares of Capital Stock stated in the Call Notice. Each
Shareholder agrees to tender its




--------------------------------------------------------------------------------




Capital Stock to the Company upon delivery of the Call Notice on the terms and
conditions set forth in this Section 4.
(b)    Exchange of Capital Stock. The number of shares of Alon Energy Common
Stock to be issued in respect of each share of Company Capital Stock being
exchanged will be equal to 187.06.
(c)    Closing. The closing of the exchange contemplated by this Section 4 will
occur on the 30th day following delivery of the Call Notice (or such earlier
date as may be agreed among the parties). At such closing, the Company will
deliver the appropriate number of shares of Alon Energy Common Stock to the
Shareholders against delivery by the Shareholders of certificates evidencing the
Capital Stock being exchanged, free and clear of all liens, claims and
encumbrances (other than this Shareholder Agreement) and endorsed in good form
for transfer.
5.    Put Option of the Shareholders.
(a)    Initiation of the Put Option. After the Separation Date, the Shareholders
or the Shareholders’ Representative, in the event of a Shareholder’s death, will
have the right to require the Company to accelerate the exchange (the “Put
Right”) of any or all of the shares of Capital Stock of the Shareholders in
accordance with the terms and conditions of this Section 5. The Shareholders’
right to require the Company to exchange the Capital Stock may be exercised at
any time within one year following the Separation Date by delivering a written
notice (the “Put Notice”) to the Company, which will set forth the Shareholders’
irrevocable undertaking to tender to the Company the number of shares of Capital
Stock stated in the Put Notice. The Company agrees to exchange Capital Stock
upon the delivery of a Put Notice on the terms and conditions of this Section 5.
(b)    Exchange of Capital Stock. The number of shares of Alon Energy Common
Stock to be issued in respect of each share of Company Capital Stock being
exchanged will be equal to 187.06.
(c)    Closing. The closing of the purchase and sale contemplated by this
Section 5 will occur on the 30th day following delivery of the Put Notice (or
such earlier date as may be agreed among the parties). At such closing, the
Company will deliver the appropriate number of shares of Alon Energy Common
Stock to the Shareholders against delivery by the Shareholders of certificates
evidencing the Capital Stock being exchanged, free and clear of all liens,
claims and encumbrances (other than this Shareholder Agreement) and endorsed in
good form for transfer.




--------------------------------------------------------------------------------




3)
The Shareholder Agreement is hereby amended to include new Sections 6(d) and (e)
as follows:

“(d)    In the event that Alon Energy consolidates with, merges with or into,
another Person, or any Person consolidates with, or merges with or into, Alon
Energy, the Company will provide Shareholders with the right to immediately
accelerate and effect the exchange of all remaining shares of Company Capital
Stock into shares of Alon Energy Common Stock (the “Acceleration Right”). The
Company shall deliver written notice to Shareholders (the “Pre-Merger Notice”),
which written notice shall specify the terms and conditions on which the
proposed transaction is to take place.
(e)    Exercise of Acceleration Right. The Acceleration Right may be exercised
by any Shareholder by delivery of a written notice to the Company within five
(5) calendar days following the receipt of the Pre-Merger Notice, such written
notice to state the number of shares of Capital Stock that the Shareholder
proposes to exchange. The closing of the exchanges contemplated by this Section
6(e) shall be effective immediately prior to the closing of the transaction
giving rise to the Pre-Merger Notice. At such closing, the Company will deliver
the shares of Alon Energy Common Stock to the Shareholders against delivery by
the Shareholders of certificates evidencing the Capital Stock being exchanged,
free and clear of all liens, claims and encumbrances (other than this
Shareholder Agreement) and endorsed in good form for transfer.”
4)    Except as specifically modified hereby, the terms and conditions of the
Shareholder Agreements shall remain in full force and effect. Initially
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Shareholder Agreements.


[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.


 
ALON ASSETS, INC.
By: /s/ Paul Eisman                   
  Name: Paul Eisman
 Title: President and CEO
 
 
 
ALON USA ENERGY, INC.
By: /s/ Paul Eisman                   
  Name: Paul Eisman
 Title: President and CEO
 


 /s/ Jeff Morris                      
 
  Jeff Morris
 


 /s/ Jeff Morris                      
 
  Jeff Morris / IRA
 
AGREED TO AND ACKNOWLEDGED


By: /s/ Karen Morris             
Name: Karen Morris









--------------------------------------------------------------------------------




SPOUSAL CONSENT


I acknowledge that I have read the foregoing Amendment to Shareholders Agreement
(the “Agreement”) between Alon USA Energy, Inc., Alon Assets, Inc. (“Assets”),
my spouse and my spouse’s IRA, that I understand its provisions, that I consent
thereto and that I agree to be bound by its terms. I am aware that by its terms,
among other things, my spouse and my spouse’s IRA agree to exchange their shares
of the capital stock in Assets, including my community property or other
interest therein (if any). I hereby consent to such exchange, approve of the
provisions of the Agreement, and agree that if I predecease my spouse, the
successors of my community property or other interest (if any) in such shares
will hold such shares subject to the provisions of the Agreement.








Dated: April 30, 2015__________________        /s/ Karen Morris
                                 (Signature of Spouse)




                                            
Karen Morris
(Printed Name)




